             Case 1:18-cv-00282-BAM Document 97 Filed 06/09/21 Page 1 of 2

 1 Kevin G. Little, SBN 149818
   LAW OFFICE OF KEVIN G. LITTLE
 2 Post Office Box 8656
   Fresno, CA 93747
 3 E-mail: kevin@kevinglittle.com
   Telephone: (559) 342-5800
 4 Facsimile: (559) 242-2400

 5 Attorneys for Plaintiff
   LORENA GUTHRIE
 6

 7 PHILLIP A. TALBERT
   Acting United States Attorney
 8 JOSEPH B. FRUEH
   Assistant United States Attorney
 9 501 I Street, Suite 10-100
   Sacramento, CA 95814
10 E-mail:      joseph.frueh@usdoj.gov
   Telephone: (916) 554-2702
11 Facsimile: (916) 554-2900

12 Attorneys for Defendant
   MERRICK GARLAND
13 United States Attorney General

14

15                                IN THE UNITED STATES DISTRICT COURT

16                                  EASTERN DISTRICT OF CALIFORNIA

17

18   LORENA GUTHRIE,                               Case No. 1:18-cv-00282-BAM

19                                 Plaintiff,      STIPULATION AND ORDER
                                                   FOR SETTLEMENT CONFERENCE
20                           v.

21   MERRICK GARLAND, United States
     Attorney General,
22
                                   Defendant.
23

24

25

26
27

28



30
             Case 1:18-cv-00282-BAM Document 97 Filed 06/09/21 Page 2 of 2

 1                               STIPULATION AND PROPOSED ORDER

 2         IT IS HEREBY STIPULATED, by and between the parties and subject to Court approval, that a

 3 settlement conference shall be scheduled in this matter before the Honorable Kendall J. Newman. Judge

 4 Newman’s chambers has confirmed his availability for a settlement conference on July 30, 2021,

 5 at 9:00 a.m.

 6

 7 Dated: June 7, 2021                                    LAW OFFICE OF KEVIN G. LITTLE

 8                                                By:     /s/ Kevin G. Little             (authorized 6/7/2021)
                                                          KEVIN G. LITTLE
 9
                                                          Attorneys for Plaintiff
10                                                        LORENA GUTHRIE
11

12 Dated: June 7, 2021                                    PHILLIP A. TALBERT
                                                          Acting United States Attorney
13
                                                  By:     /s/ Joseph B. Frueh
14                                                        JOSEPH B. FRUEH
                                                          Assistant United States Attorney
15
                                                          Attorneys for Defendant
16                                                        MERRICK GARLAND
                                                          United States Attorney General
17

18

19
20                                                   ORDER

21         Pursuant to the parties’ stipulation, this action is set for a settlement conference on July 30,

22 2021, at 9:00 a.m. before United States Magistrate Judge Kendall J. Newman.
   IT IS SO ORDERED.
23

24      Dated:    June 8, 2021                                /s/ Barbara   A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28

     STIPULATION AND ORDER                               1
30   FOR SETTLEMENT CONFERENCE
